DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63. 

Foreign Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a) -(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	The information disclosure statements (IDS) were submitted on 04/16/21 and 12/22/20. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Independent claim 19 is rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, since the broadest reasonable interpretation of a claim covers a signal per se (e.g., a program). See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Claim 19 comprises both statutory and non-statutory subject matter, since Applicant claims "A program that causes a computer, which is included in an image processing device, to function as …,”
The broadest reasonable interpretation of a claim drawn to a computer readable (storage/recording) medium and/or a computer device comprising a program (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. 
The USPTO recognizes that Applicants may have claims directed to computer readable media/device that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. 
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable (storage) medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987). 
For example: 
“A non-transitory computer-readable device/(storage medium) comprising a program which when executed by an (image) processing device, cause the processing device to function as …,”
Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998).
	Therefore, a correction will be required in order to make claims 19 comprise only the statutory subject matter.
	Note: merits of claim 19 have been examined.


Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

8.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-2 and 18-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Krishnamurthy et al (2003/0123751 A1) in view of SEOK et al (2017/0195675 A1).
Regarding claims 1 and 18-19, Krishnamurthy et al discloses an image processing device/method and a non-transitory computer-readable device/(storage medium) comprising a program which when executed by an (image) processing device, cause the processing device to function as (Fig. 5, paras. [0062-0067]): 
a motion compensating unit (150; from 124, 127, to 140, to 150) that has a plurality of motion compensation modes (e.g., no motion compensation mode, a skipping mode, which yields skipping a motion compensation, and frame/field motion compensation inter-prediction modes) for compensating state of motion occurring with time (implicit function of a motion compensation unit in an inter-prediction scheme) in a partial area (a region of interest) representing some part of an image, (Fig. 1; paras. [0032-0034], [0025-0026]), 

detects a state of motion (by using motion vectors) occurring in the partial area (the region of interest) and, compensates the detected state of motion (vectors) (by the motion compensation unit/module, 150), and generates a predicted image (an output 152, Predicted Image) (Fig. 1; paras. [0009-0011], [0021], [0032-0034]); and 
providing skip/no motion compensation mode (paras. [0033-0034]).
Suzuki does not seem to particularly disclose: 
an execution control unit that, either when the state of motion detected by the motion compensating unit satisfies a predetermined condition or when condition under which the motion compensating unit generates the predicted image satisfies the predetermined condition, makes the motion compensating unit skip motion compensation mode corresponding to the predetermined condition.
However, SEOK et al teaches an image processing device comprising: 
 an execution control unit comprising a motion compensating unit (112) that has a plurality of motion compensation modes (skip mode, merge mode); and
the motion compensating unit (112) satisfies a predetermined condition, wherein the motion compensating unit sets/makes/selects the skip motion compensation mode corresponding to the predetermined condition, in order to provide the apparatus/method that use similar rate-distortion costs, thus enabling the mode for block encoding to be determined without calculating rate-distortion costs of individual modes (Figs. 1 and 14B, 1422; paras. [0335-0347]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing device/method as taught by Krishnamurthy et al to incorporate/combine SEOK et al’s teachings as above so that,
the execution control unit that, either when the state of motion detected by the motion compensating unit satisfies a predetermined condition or when condition under which the motion compensating unit generates the predicted image satisfies the predetermined condition, makes the motion compensating unit skip motion compensation mode corresponding to the predetermined condition, in order to provide the apparatus/method that use similar rate-distortion costs, thus enabling the mode for block encoding to be determined without calculating rate-distortion costs of individual modes.
Regarding claim 2, Krishnamurthy et al in combination with SEOK et al’s teachings as above would disclose/meet:
a condition determining unit that, by using motion vectors (a motion vector implicitly includes a magnitude/direction and length) of the partial area (the region of interest as above) detected by the motion compensating unit, and determines whether state of motion of the partial area satisfies the predetermined condition, for substantially the same reason/rational as discussed above.
Furthermore, Krishnamurthy et al teaches that the term macroblock or block is intended to describe a block of pixels of any size or shape (such as a square block size/area, 8 x 8, wherein width and height equals 8, or a rectangular size/area, 8 x 4 having four sides, wherein width equals 4 and height equals 8 that is used for the basis of encoding, so that broadly speaking, a "macroblock" or a “block” could be as small as a single pixel, or as large as an entire video frame (para. [0023]), wherein a macroblock coding mode (which includes, e.g., no motion compensation mode, a skipping mode, which yields skipping a motion compensation, and frame/field motion compensation inter-prediction modes) is selected in accordance with the identified region of interest (para. [0034]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art further employing Krishnamurthy et al’s teachings as above so that,
the condition determining unit, based on direction and length of motion vectors at maximum of three “sides” of the rectangular partial area detected by the motion compensating unit, and based on the width and height of the partial area, determines whether state of motion of the partial area satisfies the predetermined condition, for substantially the same reason/rational as discussed above.

10.	Claims 3-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Krishnamurthy et al (2003/0123751 A1) and SEOK et al (2017/0195675 A1) as applied to claim  1 above, and further in view of Yoshikawa et al (2015/0092851 A1) and Bagci et al (2021/0279881 A1).
Regarding claim 3, the combination of Krishnamurthy et al and SEOK et al does not seem to particularly disclose, wherein the predetermined condition indicates that state of motion of the partial area involves translation and rotation, and when the predetermined condition is satisfied, 
the execution control unit makes the motion compensating unit 
skip a translation-scaling mode in which motion involving translation and enlargement-reduction is compensated, and 
an affine transformation mode in which motion involving translation, rotation, enlargement-reduction, and skew deformation is compensated. 
However, Yoshikawa et al teaches image coding apparatus/method comprising:
a translation-rotation mode in which a motion compensation is performed by translation and rotation (Fig. 5; paras. [0120-0121]);
the motion compensation unit (143) performs a motion compensation process using the motion information (Fig. 4; para. [0123]);
an affine transformation mode in which motion involving translation, rotation, and scaling/enlargement-reduction is compensated, and the motion compensation is performed by the affine transformation, in order to improve the quality of a generated prediction image, and also improve the coding efficiency because it allows for larger units of prediction (para. [0066]).
Furthermore, Bagci et al teaches deformable capsules for object detection and segmentation/classification comprising:
receiving an input image at a computing device, passing the input image through a convolutional layer, thereby producing a plurality of feature maps of spatial dimensions for the input image, the plurality of feature maps forming a set of children capsules having an associated set of parameters, learning a set of instantiation parameters from the set of child capsule projection descriptors to model variations of an object, wherein the variations of the object are selected from the group consisting of pose, rotation, skew, deformation, texture, and stroke thickness, predicting classes of objects within the input image, and reconstructing the input image via a masked segmentation process, during which the prediction vectors associated with the input image are mapped, and all other pixels are treated as background, thereby performing the object segmentation and classification that reduces the memory required to perform these tasks, while increasing predictive accuracy (see Bagci et al’s claim 1).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing device/method as taught by Krishnamurthy et al to incorporate/combine Yoshikawa et al and Bagci et al’s teachings as above so that the predetermined condition indicates that state of motion of the partial area involves translation and rotation, and when the predetermined condition is satisfied, the execution control unit makes the motion compensating unit skip the translation-scaling mode (as a matter of simple design choice/preference, as there are only two choices (skip mode or no skip (normal operation) mode) in which motion involving translation and enlargement-reduction is compensated, and the affine transformation mode in which motion involving translation, rotation, enlargement-reduction, and skew deformation is compensated, in order to improve the quality of a generated prediction image, and also improve the coding efficiency because it allows for larger units of prediction and perform the object segmentation and classification that reduces the memory required to perform these tasks, while increasing predictive accuracy.
Regarding claim 4, the combination of Krishnamurthy et al and SEOK et al does not seem to particularly disclose, wherein the predetermined condition indicates that state of motion of the partial area involves translation and scaling/enlargement-reduction, and when the predetermined condition is satisfied, 
the execution control unit makes the motion compensating unit 
skip a translation-rotation mode in which motion involving translation and rotation is compensated, and 
an affine transformation mode in which motion involving translation, rotation, enlargement-reduction, and skew deformation is compensated. 
However, Yoshikawa et al teaches image coding apparatus/method comprising:
a translation-rotation mode in which a motion compensation is performed by translation and rotation (Fig. 5; paras. [0120-0121]);
the motion compensation unit (143) performs a motion compensation process using the motion information (Fig. 4; para. [0123]);
an affine transformation mode in which motion involving translation, rotation, and scaling/enlargement-reduction is compensated, and the motion compensation is performed by the affine transformation, in order to improve the quality of a generated prediction image, and also improve the coding efficiency because it allows for larger units of prediction (para. [0066]).
Furthermore, Bagci et al teaches deformable capsules for object detection and segmentation/classification comprising:
receiving an input image at a computing device, passing the input image through a convolutional layer, thereby producing a plurality of feature maps of spatial dimensions for the input image, the plurality of feature maps forming a set of children capsules having an associated set of parameters, learning a set of instantiation parameters from the set of child capsule projection descriptors to model variations of an object, wherein the variations of the object are selected from the group consisting of pose, rotation, skew, deformation, texture, and stroke thickness, predicting classes of objects within the input image, and reconstructing the input image via a masked segmentation process, during which the prediction vectors associated with the input image are mapped, and all other pixels are treated as background, thereby performing the object segmentation and classification that reduces the memory required to perform these tasks, while increasing predictive accuracy (see Bagci et al’s claim 1).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing device/method as taught by Krishnamurthy et al to incorporate/combine Yoshikawa et al and Bagci et al’s teachings as above so that
the predetermined condition indicates that state of motion of the partial area involves the translation and scaling/enlargement-reduction, and when the predetermined condition is satisfied, the execution control unit makes the motion compensating unit 
skip the translation-rotation mode (as a matter of simple design choice/preference, as there are only two choices (skip mode or no skip (normal operation) mode) in which motion involving translation and rotation is compensated, and the affine transformation mode in which motion involving translation, rotation, enlargement-reduction, and skew deformation is compensated, in order to improve the quality of a generated prediction image, and also improve the coding efficiency because it allows for larger units of prediction and perform the object segmentation and classification that reduces the memory required to perform these tasks, while increasing predictive accuracy.
Regarding claim 5, the combination of Krishnamurthy et al and SEOK et al does not seem to particularly disclose, wherein the predetermined condition indicates that state of motion of the partial area involves the translation, rotation, scaling/enlargement-reduction, and skew deformation, and when the predetermined condition is satisfied, 
the execution control unit makes the motion compensating unit 
skip a translation-scaling mode in which motion involving translation and scaling/enlargement-reduction is compensated, and 
a translation-rotation mode in which motion involving translation and rotation is compensated. 
However, Yoshikawa et al teaches image coding apparatus/method comprising:
a translation-rotation mode in which a motion compensation is performed by translation and rotation (Fig. 5; paras. [0120-0121]);
the motion compensation unit (143) performs a motion compensation process using the motion information (Fig. 4; para. [0123]);
an affine transformation mode in which motion involving translation, rotation, and scaling/enlargement-reduction is compensated, and the motion compensation is performed by the affine transformation, in order to improve the quality of a generated prediction image, and also improve the coding efficiency because it allows for larger units of prediction (para. [0066]).
Furthermore, Bagci et al teaches deformable capsules for object detection and segmentation/classification comprising:
receiving an input image at a computing device, passing the input image through a convolutional layer, thereby producing a plurality of feature maps of spatial dimensions for the input image, the plurality of feature maps forming a set of children capsules having an associated set of parameters, learning a set of instantiation parameters from the set of child capsule projection descriptors to model variations of an object, wherein the variations of the object are selected from the group consisting of pose, rotation, skew, deformation, texture, and stroke thickness, predicting classes of objects within the input image, and reconstructing the input image via a masked segmentation process, during which the prediction vectors associated with the input image are mapped, and all other pixels are treated as background, thereby performing the object segmentation and classification that reduces the memory required to perform these tasks, while increasing predictive accuracy (see Bagci et al’s claim 1).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing device/method as taught by Krishnamurthy et al to incorporate/combine Yoshikawa et al and Bagci et al’s teachings as above so that
the predetermined condition indicates that state of motion of the partial area involves translation, rotation, scaling/enlargement-reduction, and skew deformation, and when the predetermined condition is satisfied, 
the execution control unit makes the motion compensating unit 
skip the translation-scaling mode (as a matter of simple design choice/preference, as there are only two choices (skip mode or no skip (normal operation) mode) in which motion involving translation and scaling/enlargement-reduction is compensated, and 
the translation-rotation mode in which motion involving translation and rotation is compensated, in order to improve the quality of a generated prediction image, and also improve the coding efficiency because it allows for larger units of prediction and perform the object segmentation and classification that reduces the memory required to perform these tasks, while increasing predictive accuracy.

11.	Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Krishnamurthy et al (2003/0123751 A1) and SEOK et al (2017/0195675 A1) as applied to claim 1 above, and further in view of Lee et al (2009/0103620 A1).
Regarding claim 11, Krishnamurthy et al in combination with SEOK et al discloses:
 detecting the state of motion (by using motion vectors) occurring in the partial area (the region of interest) and compensating the detected state of motion (vectors) (by the motion compensation unit/module, 150), and generating the predicted image (an output 152, Predicted Image) (Fig. 1; paras. [0009-0011], [0021], [0032-0034]); and

wherein the execution control unit that, either when the state of motion detected by the motion compensating unit satisfies the predetermined condition or when condition under which the motion compensating unit generates the predicted image satisfies the predetermined condition, makes the motion compensating unit skip motion compensation mode corresponding to the predetermined condition as discussed above.
The combination of Krishnamurthy et al and SEOK et al does not seem to particularly/explicitly disclose, wherein the predetermined condition indicates that size of the predetermined/partial area is smaller than a predetermined size, and when the predetermined condition is satisfied, the execution control unit makes the motion compensating unit skip predetermined motion compensation. 
However, Lee et al teaches video encoding/decoding apparatus/method comprising:
a motion compensation unit (304) performs a motion compensation process using motion information (Fig. 3; paras. [0032-0034]); and
a macroblock included in an input image is divided into first blocks of a predetermined size and motion compensation is performed on each of the first blocks, wherein a macroblock is divided into a smaller size block along a vertical axis like when the first blocks have a predetermined size of 8 x 16 or 4 x 8, so that the block processing order for the predetermined-size blocks included in a macroblock is defined in order to efficiently use spatial correlation between a current block and neighboring blocks of the current block during processing of the current block in an image frame (abs.; Fig. 5; paras. [0043], [0016]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing device/method as taught by Krishnamurthy et al to incorporate/combine Lee et al’s teachings as above so that the predetermined condition indicates that size of the predetermined/partial area is smaller than the predetermined size, and when the predetermined condition is satisfied, the execution control unit makes the motion compensating unit skip predetermined motion compensation, wherein the block processing order for the predetermined-size blocks included in a macroblock is defined, in order to efficiently use spatial correlation between a current block and neighboring blocks of the current block during processing of the current block in an image frame.



12.	Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Krishnamurthy et al (2003/0123751 A1) and SEOK et al (2017/0195675 A1) as applied to claim 1 above, and further in view of Lee et al (2009/0103620 A1) and Yoshikawa et al (2015/0092851 A1).
Regarding claim 12, Krishnamurthy et al in combination with SEOK et al discloses:
detecting the state of motion (by using motion vectors) occurring in the partial area (the region of interest) and compensating the detected state of motion (vectors) (by the motion compensation unit/module, 150), and generating the predicted image (an output 152, Predicted Image) (Fig. 1; paras. [0009-0011], [0021], [0032-0034]); and
wherein the execution control unit that, either when the state of motion detected by the motion compensating unit satisfies the predetermined condition or when condition under which the motion compensating unit generates the predicted image satisfies the predetermined condition, makes the motion compensating unit skip motion compensation mode corresponding to the predetermined condition as discussed above.
The combination of Krishnamurthy et al and SEOK et al does not seem to particularly/explicitly disclose, wherein the predetermined condition indicates that size of the predetermined/partial area is smaller than a predetermined size, and when the predetermined condition is satisfied, the execution control unit makes the motion compensating unit skip motion compensation modes other than a translation mode in which motion involving translation is compensated, a translation-rotation mode in which motion involving translation and rotation is compensated, and a translation-scaling mode in which motion involving translation and enlargement-reduction is compensated.
However, Lee et al teaches video encoding/decoding apparatus/method comprising:
a motion compensation unit (304) performs a motion compensation process using motion information (Fig. 3; paras. [0032-0034]); and
a macroblock included in an input image is divided into first blocks of a predetermined size and motion compensation is performed on each of the first blocks, wherein a macroblock is divided into a smaller size block along a vertical axis like when the first blocks have a predetermined size of 8 x 16 or 4 x 8, so that the block processing order for the predetermined-size blocks included in a macroblock is defined in order to efficiently use spatial correlation between a current block and neighboring blocks of the current block during processing of the current block in an image frame (abs.; Fig. 5; paras. [0043], [0016]).
Furthermore, Yoshikawa et al teaches image coding apparatus/method comprising:
a translation-rotation mode in which a motion compensation is performed by translation and rotation (Fig. 5; paras. [0120-0121]);
the motion compensation unit (143) performs a motion compensation process using the motion information (Fig. 4; para. [0123]);
an affine transformation mode in which motion involving translation, rotation, and scaling/enlargement-reduction is compensated, and the motion compensation is performed by the affine transformation, in order to improve the quality of a generated prediction image, and also improve the coding efficiency because it allows for larger units of prediction (para. [0066]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing device/method as taught by Krishnamurthy et al to incorporate/combine Lee et al’s teachings as above so that the predetermined condition indicates that size of the predetermined/partial area is smaller than the predetermined size, and when the predetermined condition is satisfied, the execution control unit makes the motion compensating unit skip motion compensation modes other than the translation mode in which motion involving translation is compensated, the translation-rotation mode in which motion involving translation and rotation is compensated, and the translation-scaling mode in which motion involving the translation and enlargement-reduction is compensated, wherein the block processing order for the predetermined-size blocks included in a macroblock is defined, in order to efficiently use spatial correlation between a current block and neighboring blocks of the current block during processing of the current block in an image frame, improve the quality of a generated prediction image, and also improve the coding efficiency because it allows for larger units of prediction.

13.	Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Krishnamurthy et al (2003/0123751 A1) and SEOK et al (2017/0195675 A1) as applied to claim 1 above, and further in view of Zheng (2016/0261875 A1) and Srinivasan et al (2005/0013498 A1).
Regarding claim 13, Krishnamurthy et al in combination with SEOK et al discloses:
detecting the state of motion (by using motion vectors) occurring in the partial area (the region of interest) and compensating the detected state of motion (vectors) (by the motion compensation unit/module, 150), and generating the predicted image (an output 152, Predicted Image) (Fig. 1; paras. [0009-0011], [0021], [0032-0034]); and
wherein the execution control unit that, either when the state of motion detected by the motion compensating unit satisfies the predetermined condition or when condition under which the motion compensating unit generates the predicted image satisfies the predetermined condition, makes the motion compensating unit skip motion compensation mode corresponding to the predetermined condition as discussed above.
The combination of Krishnamurthy et al and SEOK et al does not seem to particularly/explicitly disclose, wherein the predetermined condition indicates that size of the predetermined area is equal to or greater than a predetermined size, and when the predetermined condition is satisfied, the execution control unit makes the motion compensating unit skip motion compensation modes other than a motion compensation mode which has lowest cost from among costs that represent extent of prediction according to predicted images generated as a result of performing motion compensation in the partial area by applying a plurality of motion compensation modes provided in the motion compensating unit.
However, Zheng teaches video processing apparatus/method comprising:
obtaining a video stream, wherein the video stream is composed of a plurality of basic processing units, and determining whether a size of the basic processing units is greater than a predetermined size, and whether each of the basic processing units has a coding-unit-splitting flag (abs.), and
 when the CTUs are being classified as the predicted pictures or the Bi-predictive pictures, the video information in the CTUs are mainly pixel differences between the video blocks and motion vectors which underwent a motion compensation coding process, so as to split in advance a pixel size of a basic processing unit in a video stream into smaller pixel sizes, and thereby decreasing a memory capacity required by the video processing apparatus and saves the cost (paras. [0033], [0007-0008]). 
Furthermore, Srinivasan et al teaches coding of motion vector information comprising
an encoder that uses one of four motion compensation modes, wherein the frame-level mode indicates (a) possible number of motion vectors per macroblock, (b) motion vector sampling accuracy, and (c) interpolation filter, and the four modes are ranked in order of complexity/overhead cost, wherein the encoder/decoder selects motion vector predictors for current macroblocks (e.g., 1MV or mixed 1MV/4MV macroblocks) in a video image, wherein the encoder/decoder selects a predictor from a set of candidates for a last macroblock of a macroblock row, wherein the set of candidates comprises motion vectors from a set of macroblocks adjacent/neighboring to the current macroblock, in order to yield an extended motion vector code by jointly coding, for a set of pixels, a switch code, motion vector information, and a terminal symbol indicating whether subsequent data is encoded for the set of pixels, select motion vector predictors for macroblocks, signal a motion vector mode for a predicted image, decode a set of pixels by receiving an extended motion vector code, which reflects joint encoding of motion information together with intra/inter-coding information and a terminal symbol, so that the decoder determines whether subsequent data exists for the set of pixels based on the terminal symbol (abs.; paras. [0199-0205], [0041-0042]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing device/method as taught by Krishnamurthy et al to incorporate/combine Zheng and Srinivasan et al’s teachings as above so that the predetermined condition indicates that size of the predetermined area is equal to or greater than the predetermined size, and when the predetermined condition is satisfied, the execution control unit makes the motion compensating unit skip motion compensation modes other than the motion compensation mode which has lowest cost from among costs that represent extent of prediction according to predicted images generated as a result of performing motion compensation in the partial area by applying the plurality of motion compensation modes provided in the motion compensating unit, so as to split in advance a pixel size of a basic processing unit in a video stream into smaller pixel sizes, and thereby decrease a memory capacity required by the video processing apparatus and saves the cost, yield an extended motion vector code by jointly coding, for a set of pixels, a switch code, motion vector information, and a terminal symbol indicating whether subsequent data is encoded for the set of pixels, select motion vector predictors for macroblocks, signal a motion vector mode for a predicted image, decode a set of pixels by receiving an extended motion vector code, which reflects joint encoding of motion information together with intra/inter-coding information and a terminal symbol, so that the decoder determines whether subsequent data exists for the set of pixels based on the terminal symbol.

14.	Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Krishnamurthy et al (2003/0123751 A1) and SEOK et al (2017/0195675 A1) as applied to claim 1 above, and further in view of Mihara et al (2011/0255597 A1) and Yoshikawa et al (2015/0092851 A1).
 Regarding claim 14, Krishnamurthy et al in combination with SEOK et al discloses:
 detecting the state of motion (by using motion vectors) occurring in the partial area (the region of interest) and compensating the detected state of motion (vectors) (by the motion compensation unit/module, 150), and generating the predicted image (an output 152, Predicted Image) (Fig. 1; paras. [0009-0011], [0021], [0032-0034]); and
wherein the execution control unit that, either when the state of motion detected by the motion compensating unit satisfies the predetermined condition or when condition under which the motion compensating unit generates the predicted image satisfies the predetermined condition, makes the motion compensating unit skip motion compensation mode corresponding to the predetermined condition as discussed above.
The combination of Krishnamurthy et al and SEOK et al does not seem to particularly/explicitly disclose, wherein the predetermined condition indicates that a quantization parameter, which is used in quantizing result of motion compensation, is smaller than a predetermined value, and 
when the predetermined condition is satisfied, the execution control unit makes the motion compensating unit skip a translation-scaling mode in which motion involving translation and enlargement-reduction is compensated, and a translation-rotation mode in which motion involving translation and rotation is compensated.
However, Mihara et al teaches a method of encoding a frame of a digital video sequence comprising generating a motion-compensated macroblock, wherein the motion compensation is performed on the corresponding macroblock from the previous P-frame using the motion vector obtained from the motion estimation, wherein the motion-compensated macroblock is encoded with smaller quantization parameter that would be used for the original macroblock to make it as similar as possible to the macroblock in the previous P-frame, in order to provide for reduction of flicker artifacts during encoding of a video sequence (abs.; paras. [0017-0018]).
Furthermore, Yoshikawa et al teaches image coding apparatus/method comprising:
a translation-rotation mode in which a motion compensation is performed by translation and rotation (Fig. 5; paras. [0120-0121]);
the motion compensation unit (143) performs a motion compensation process using the motion information (Fig. 4; para. [0123]);
an affine transformation mode in which motion involving translation, rotation, and scaling/enlargement-reduction is compensated, and the motion compensation is performed by the affine transformation, in order to improve the quality of a generated prediction image, and also improve the coding efficiency because it allows for larger units of prediction (para. [0066]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing device/method as taught by Krishnamurthy et al to incorporate/combine Mihara et al and Yoshikawa et al’s teachings as above so that the predetermined condition indicates that the quantization parameter, which is used in quantizing result of motion compensation, is smaller than the predetermined value, and when the predetermined condition is satisfied, the execution control unit makes the motion compensating unit skip the translation-scaling mode in which motion involving translation and enlargement-reduction is compensated, and the translation-rotation mode in which motion involving translation and rotation is compensated, in order to provide for reduction of flicker artifacts during encoding of a video sequence, improve the quality of a generated prediction image, and improve the coding efficiency because it allows for larger units of prediction.

15.	Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Krishnamurthy et al (2003/0123751 A1) and SEOK et al (2017/0195675 A1) as applied to claim 1 above, and further in view of Mihara et al (2011/0255597 A1), Yoshikawa et al (2015/0092851 A1), Bagci et al (2021/0279881 A1), Srinivasan et al (2005/0013498 A1), and WAHADANIAH et al (WO 2010150486 A1).
Regarding claim 15, Krishnamurthy et al in combination with SEOK et al discloses:
 detecting the state of motion (by using motion vectors) occurring in the partial area (the region of interest) and compensating the detected state of motion (vectors) (by the motion compensation unit/module, 150), and generating the predicted image (an output 152, Predicted Image) (Fig. 1; paras. [0009-0011], [0021], [0032-0034]); and
wherein the execution control unit that, either when the state of motion detected by the motion compensating unit satisfies the predetermined condition or when condition under which the motion compensating unit generates the predicted image satisfies the predetermined condition, makes the motion compensating unit skip motion compensation mode corresponding to the predetermined condition as discussed above.
The combination of Krishnamurthy et al and SEOK et al does not seem to particularly/explicitly disclose, wherein the predetermined condition indicates that a quantization parameter, which is used in quantizing result of motion compensation, is smaller than a predetermined value, and 
a cost which represents extent of prediction according to a predicted image generated as a result of performing motion compensation in the partial area by applying an affine transformation mode, in which motion involving translation, rotation, enlargement-reduction, and skew deformation is compensated, is smalller than a predetermined threshold value, and
when the predetermined condition is satisfied, the execution control unit makes the motion compensating unit skip motion compensation modes other than the affine transformation mode in which motion involving translation, rotation, enlargement-reduction, and skew deformation is compensated. 
However, Mihara et al teaches a method of encoding a frame of a digital video sequence comprising generating a motion-compensated macroblock, wherein the motion compensation is performed on the corresponding macroblock from the previous P-frame using the motion vector obtained from the motion estimation, wherein the motion-compensated macroblock is encoded with smaller quantization parameter, which is used in quantizing result of motion compensation (Fig. 2, via feedback loop through 228), that would be used for the original macroblock to make it as similar as possible to the macroblock in the previous P-frame, in order to provide for reduction of flicker artifacts during encoding of a video sequence (Fig. 2; abs.; paras. [0017-0018]).
Furthermore, Yoshikawa et al teaches image coding apparatus/method comprising:
a translation-rotation mode in which a motion compensation is performed by translation and rotation (Fig. 5; paras. [0120-0121]);
the motion compensation unit (143) performs a motion compensation process using the motion information (Fig. 4; para. [0123]);
an affine transformation mode in which motion involving translation, rotation, and scaling/enlargement-reduction is compensated, and the motion compensation is performed by the affine transformation, in order to improve the quality of a generated prediction image, and also improve the coding efficiency because it allows for larger units of prediction (para. [0066]).
Furthermore, Bagci et al teaches deformable capsules for object detection and segmentation/classification comprising:
receiving an input image at a computing device, passing the input image through a convolutional layer, thereby producing a plurality of feature maps of spatial dimensions for the input image, the plurality of feature maps forming a set of children capsules having an associated set of parameters, learning a set of instantiation parameters from the set of child capsule projection descriptors to model variations of an object, wherein the variations of the object are selected from the group consisting of pose, rotation, skew, deformation, texture, and stroke thickness, predicting classes of objects within the input image, and reconstructing the input image via a masked segmentation process, during which the prediction vectors associated with the input image are mapped, and all other pixels are treated as background, thereby performing the object segmentation and classification that reduces the memory required to perform these tasks, while increasing predictive accuracy (see Bagci et al’s claim 1).
Moreover, Srinivasan et al teaches coding of motion vector information comprising:
an encoder that uses one of four motion compensation modes, wherein the frame-level mode indicates (a) possible number of motion vectors per macroblock, (b) motion vector sampling accuracy, and (c) interpolation filter, and the four modes are ranked in order of complexity/overhead cost, wherein the encoder/decoder selects motion vector predictors for current macroblocks (e.g., 1MV or mixed 1MV/4MV macroblocks) in a video image, wherein the encoder/decoder selects a predictor from a set of candidates for a last macroblock of a macroblock row, wherein the set of candidates comprises motion vectors from a set of macroblocks adjacent/neighboring to the current macroblock, in order to yield an extended motion vector code by jointly coding, for a set of pixels, a switch code, motion vector information, and a terminal symbol indicating whether subsequent data is encoded for the set of pixels, select motion vector predictors for macroblocks, signal a motion vector mode for a predicted image, decode a set of pixels by receiving an extended motion vector code, which reflects joint encoding of motion information together with intra/inter-coding information and a terminal symbol, so that the decoder determines whether subsequent data exists for the set of pixels based on the terminal symbol (abs.; paras. [0199-0205], [0041-0042]).
	Moreover, WAHADANIAH et al teaches video coding device/method comprising:
the image coding method according to claim 1, in determining the coding condition based on the motion, generate a prediction block of the target block by performing motion compensation using the calculated motion vector, using the target block, the prediction block, and the motion vector, a cost value indicating the encoding efficiency of the target block is calculated, wherein If the absolute value of the motion vector is less than or equal to the third threshold, the cost value is compared with a predetermined fourth threshold, wherein when the cost value is equal to or greater than the predetermined fourth threshold value, the coding condition of the target block is determined according to a determination result of the coding condition based on the activity value, and the cost value is calculated based on a sum of absolute differences between the target block and the prediction block, wherein the sub-block of the first division size or the second division size is a processing unit in which at least one of intra prediction, motion compensation, and frequency conversion is executed (see WAHADANIAH et al’s first set of claims).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing device/method as taught by Krishnamurthy et al to incorporate/combine Mihara et al, Yoshikawa et al, Bagci et al, Srinivasan et al, and WAHADANIAH et al’s teachings as above so that the predetermined condition indicates that the quantization parameter, which is used in quantizing result of motion compensation, is smaller than a predetermined/default/set value, and 
the cost which represents extent of prediction according to the predicted image generated as a result of performing motion compensation in the partial area by applying the affine transformation mode, in which motion involving translation, rotation, enlargement-reduction, and skew deformation is compensated, is smaller than the predetermined threshold value, and
when the predetermined condition is satisfied, the execution control unit makes the motion compensating unit skip motion compensation modes other than the affine transformation mode, as a matter of simple design choice, in which motion involving translation, rotation, enlargement-reduction, and skew deformation is compensated. 

16.	Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Krishnamurthy et al (2003/0123751 A1) and SEOK et al (2017/0195675 A1) as applied to claim 1 above, and further in view of Mihara et al (2011/0255597 A1), Yoshikawa et al (2015/0092851 A1), Bagci et al (2021/0279881 A1), Srinivasan et al (2005/0013498 A1), WAHADANIAH et al (WO 2010150486 A1), and Yang et al (2007/0217506 A1).
Regarding claim 16, Krishnamurthy et al in combination with SEOK et al discloses:
 detecting the state of motion (by using motion vectors) occurring in the partial area (the region of interest) and compensating the detected state of motion (vectors) (by the motion compensation unit/module, 150), and generating the predicted image (an output 152, Predicted Image) (Fig. 1; paras. [0009-0011], [0021], [0032-0034]); and
wherein the execution control unit that, either when the state of motion detected by the motion compensating unit satisfies the predetermined condition or when condition under which the motion compensating unit generates the predicted image satisfies the predetermined condition, makes the motion compensating unit skip motion compensation mode corresponding to the predetermined condition as discussed above.
The combination of Krishnamurthy et al and SEOK et al does not seem to particularly/explicitly disclose, wherein the predetermined condition indicates that a quantization parameter, which is used in quantizing result of motion compensation, is smaller than a predetermined value, and 
a cost which represents extent of prediction according to a predicted image generated as a result of performing motion compensation in the partial area by applying an affine transformation mode, in which motion involving translation, rotation, enlargement-reduction, and skew deformation is compensated, is equal to or greater than a predetermined threshold value, and 
when the predetermined condition is satisfied, the execution control unit makes the motion compensating unit skip motion compensation modes other than (design choice) a translation mode in which motion involving translation is compensated.
However, Mihara et al teaches a method of encoding a frame of a digital video sequence comprising generating a motion-compensated macroblock, wherein the motion compensation is performed on the corresponding macroblock from the previous P-frame using the motion vector obtained from the motion estimation, wherein the motion-compensated macroblock is encoded with smaller quantization parameter, which is used in quantizing result of motion compensation (Fig. 2, via feedback loop through 228), that would be used for the original macroblock to make it as similar as possible to the macroblock in the previous P-frame, in order to provide for reduction of flicker artifacts during encoding of a video sequence (Fig. 2; abs.; paras. [0017-0018]).
Furthermore, Yoshikawa et al teaches image coding apparatus/method comprising:
a translation-rotation mode in which a motion compensation is performed by translation and rotation (Fig. 5; paras. [0120-0121]);
the motion compensation unit (143) performs a motion compensation process using the motion information (Fig. 4; para. [0123]);
an affine transformation mode in which motion involving translation, rotation, and scaling/enlargement-reduction is compensated, and the motion compensation is performed by the affine transformation, in order to improve the quality of a generated prediction image, and also improve the coding efficiency because it allows for larger units of prediction (para. [0066]).
Furthermore, Bagci et al teaches deformable capsules for object detection and segmentation/classification comprising:
receiving an input image at a computing device, passing the input image through a convolutional layer, thereby producing a plurality of feature maps of spatial dimensions for the input image, the plurality of feature maps forming a set of children capsules having an associated set of parameters, learning a set of instantiation parameters from the set of child capsule projection descriptors to model variations of an object, wherein the variations of the object are selected from the group consisting of pose, rotation, skew, deformation, texture, and stroke thickness, predicting classes of objects within the input image, and reconstructing the input image via a masked segmentation process, during which the prediction vectors associated with the input image are mapped, and all other pixels are treated as background, thereby performing the object segmentation and classification that reduces the memory required to perform these tasks, while increasing predictive accuracy (see Bagci et al’s claim 1).



Moreover, Srinivasan et al teaches coding of motion vector information comprising:
an encoder that uses one of four motion compensation modes, wherein the frame-level mode indicates (a) possible number of motion vectors per macroblock, (b) motion vector sampling accuracy, and (c) interpolation filter, and the four modes are ranked in order of complexity/overhead cost, wherein the encoder/decoder selects motion vector predictors for current macroblocks (e.g., 1MV or mixed 1MV/4MV macroblocks) in a video image, wherein the encoder/decoder selects a predictor from a set of candidates for a last macroblock of a macroblock row, wherein the set of candidates comprises motion vectors from a set of macroblocks adjacent/neighboring to the current macroblock, in order to yield an extended motion vector code by jointly coding, for a set of pixels, a switch code, motion vector information, and a terminal symbol indicating whether subsequent data is encoded for the set of pixels, select motion vector predictors for macroblocks, signal a motion vector mode for a predicted image, decode a set of pixels by receiving an extended motion vector code, which reflects joint encoding of motion information together with intra/inter-coding information and a terminal symbol, so that the decoder determines whether subsequent data exists for the set of pixels based on the terminal symbol (abs.; paras. [0199-0205], [0041-0042]).
	Moreover, WAHADANIAH et al teaches video coding device/method comprising:
the image coding method according to claim 1, in determining the coding condition based on the motion, generate a prediction block of the target block by performing motion compensation using the calculated motion vector, using the target block, the prediction block, and the motion vector, a cost value indicating the encoding efficiency of the target block is calculated, wherein If the absolute value of the motion vector is less than or equal to the third threshold, the cost value is compared with a predetermined fourth threshold, wherein when the cost value is equal to or greater than the predetermined fourth threshold value, the coding condition of the target block is determined according to a determination result of the coding condition based on the activity value, and the cost value is calculated based on a sum of absolute differences between the target block and the prediction block, wherein the sub-block of the first division size or the second division size is a processing unit in which at least one of intra prediction, motion compensation, and frequency conversion is executed (see WAHADANIAH et al’s first set of claims).



Furthermore, Yang et al teaches soft decision and video coding comprising:
a step/method of determining a motion compensation, which includes: 
computing a motion prediction in accordance with a quantized residual frame determined from the iteratively determined quantized transform coefficients and quantization step sizes, iteratively applying the soft decision quantization using the computed motion prediction, and updating the step sizes until a rate distortion cost associated with the quantized residual encoding is below a predetermined threshold; and repeating the steps of computing the motion prediction in accordance with the quantized residual reconstruction and iteratively applying the soft decision quantization and updating the step size until an actual rate distortion cost associated with the motion prediction and encoded quantized residual is below a predetermined rate distortion cost threshold (which implies that non-distortion cost would be greater than a predetermined rate non-distortion cost threshold based on a simple reverse logic), in order to provide the ability to optimize encoding across different functional elements in a hybrid video encoder, thereby allowing quantization step size, motion prediction, and quantization levels to be optimized despite their interrelated nature (abs.; para. [0018]; also Yang et al’s claim 4).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing device/method as taught by Krishnamurthy et al to incorporate/combine Mihara et al, Yoshikawa et al, Bagci et al, Srinivasan et al, WAHADANIAH et al, and Yang et al’s teachings as above so that the predetermined condition indicates that the quantization parameter, which is used in quantizing result of motion compensation, is smaller than the predetermined/default value, and 
the cost which represents extent of prediction according to the predicted image generated as a result of performing motion compensation in the partial area by applying the affine transformation mode, in which motion involving translation, rotation, enlargement-reduction, and skew deformation is compensated, is equal to or greater than a predetermined threshold value, and when the predetermined condition is satisfied, the execution control unit makes the motion compensating unit skip motion compensation modes other than a translation mode in which motion involving translation is compensated, as a matter of simple design choice, 
in order to provide for reduction of flicker artifacts during encoding of a video sequence, improve the quality of a generated prediction image, and also improve the coding efficiency because it allows for larger units of prediction, perform the object segmentation and classification that reduces the memory required to perform these tasks, while increasing predictive accuracy, wherein the decoder determines whether subsequent data exists for the set of pixels based on the terminal symbol, indicate the encoding efficiency of the target block is calculated, and provide the ability to optimize encoding across different functional elements in a hybrid video encoder, thereby allowing quantization step size, motion prediction, and quantization levels to be optimized despite their interrelated nature.

17.	Claim 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Krishnamurthy et al (2003/0123751 A1) and SEOK et al (2017/0195675 A1) as applied to claim 1 above, and further in view of ANDALO et al (2016/0275354 A1), Mihara et al (2011/0255597 A1), and Srinivasan et al (2005/0013498 A1).
Regarding claim 17, Krishnamurthy et al in combination with SEOK et al discloses:
 detecting the state of motion (by using motion vectors) occurring in the partial area (the region of interest) and compensating the detected state of motion (vectors) (by the motion compensation unit/module, 150), and generating the predicted image (an output 152, Predicted Image) (Fig. 1; paras. [0009-0011], [0021], [0032-0034]); and
wherein the execution control unit that, either when the state of motion detected by the motion compensating unit satisfies the predetermined condition or when condition under which the motion compensating unit generates the predicted image satisfies the predetermined condition, makes the motion compensating unit skip motion compensation mode corresponding to the predetermined condition as discussed above.
The combination of Krishnamurthy et al and SEOK et al does not seem to particularly/explicitly disclose, wherein the predetermined condition indicates that a quantization parameter, which is used in quantizing result of motion compensation, is equal to or greater than a predetermined value, and 
when the predetermined condition is satisfied, the execution control unit makes the motion compensating unit skip motion compensation modes other than a motion compensation mode which has lowest cost from among costs that represent extent of prediction according to predicted images generated as a result of performing motion compensation in the partial area by applying a plurality of motion compensation modes.
However, ANDALO et al teaches a system/method for video compression comprising:
the inherent temporal correlation is also reduced due to the motion estimation and motion compensation techniques mentioned with respect to video codecs, wherein each tile/block corresponding to each object inside of each frame can be encoded with a different quality resolution, wherein the process of applying a high compression level to one tile means encoding this tile with a high/greater quantization parameter (QP), while applying a low compression level means compressing this tile with a low QP, so that both mentioned video codecs—H.264/AVC and HEVC—allow the encoding of each tile/block with a different QP, meaning that the final compressed frame is composed by tiles/blocks encoded with different quality resolutions and that the overall frame compression process is optimized (para. [0052]).
Furthermore, Mihara et al teaches a method of encoding a frame of a digital video sequence comprising generating a motion-compensated macroblock, wherein the motion compensation is performed on the corresponding macroblock from the previous P-frame using the motion vector obtained from the motion estimation, wherein the motion-compensated macroblock is encoded with smaller quantization parameter, which is used in quantizing result of motion compensation (Fig. 2, via feedback loop through 228), that would be used for the original macroblock to make it as similar as possible to the macroblock in the previous P-frame, in order to provide for reduction of flicker artifacts during encoding of a video sequence (Fig. 2; abs.; paras. [0017-0018]).
Moreover, Srinivasan et al teaches coding of motion vector information comprising
an encoder that uses one of four motion compensation modes, wherein the frame-level mode indicates (a) possible number of motion vectors per macroblock, (b) motion vector sampling accuracy, and (c) interpolation filter, and the four modes are ranked in order of complexity/overhead cost, wherein the encoder/decoder selects motion vector predictors for current macroblocks (e.g., 1MV or mixed 1MV/4MV macroblocks) in a video image, wherein the encoder/decoder selects a predictor from a set of candidates for a last macroblock of a macroblock row, wherein the set of candidates comprises motion vectors from a set of macroblocks adjacent/neighboring to the current macroblock, in order to yield an extended motion vector code by jointly coding, for a set of pixels, a switch code, motion vector information, and a terminal symbol indicating whether subsequent data is encoded for the set of pixels, select motion vector predictors for macroblocks, signal a motion vector mode for a predicted image, decode a set of pixels by receiving an extended motion vector code, which reflects joint encoding of motion information together with intra/inter-coding information and a terminal symbol, so that the decoder determines whether subsequent data exists for the set of pixels based on the terminal symbol (abs.; paras. [0199-0205], [0041-0042]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing device/method as taught by Krishnamurthy et al to incorporate/combine ANDALO et al and Srinivasan et al’s teachings as above so that the predetermined condition indicates that the quantization parameter, which is used in quantizing result of motion compensation, is equal to or greater than a predetermined/default/set value, and 
when the predetermined condition is satisfied, the execution control unit makes the motion compensating unit skip motion compensation modes other than a motion compensation mode which has lowest cost from among costs that represent extent of prediction, as a matter of simple design preference/choice, according to predicted images generated as a result of performing motion compensation in the partial area by applying a plurality of motion compensation modes, in order to allow the encoding of each tile/block with a different QP, so that the final compressed frame is composed by tiles/blocks encoded with different quality resolutions and that the overall frame compression process is optimized, provide for reduction of flicker artifacts during encoding of a video sequence, yield an extended motion vector code by jointly coding, for a set of pixels, a switch code, motion vector information, and a terminal symbol indicating whether subsequent data is encoded for the set of pixels, select motion vector predictors for macroblocks, signal a motion vector mode for a predicted image, decode a set of pixels by receiving an extended motion vector code, which reflects joint encoding of motion information together with intra/inter-coding information and a terminal symbol, so that the decoder determines whether subsequent data exists for the set of pixels based on the terminal symbol.

Conclusion
18.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Ikai et al (2010/0195723 A1), moving image encoder/decoder.

Allowable Subject Matter
19.	Claims 6-10 are objected to as being dependent upon rejected base claim 1, respectively, but would be allowable:
	if claim 6 is rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims; 
Dependent claim 6 recites novel feature(s) at least comprising:
the execution control unit detects state of motion in the partial area based on
frequency of occurrence of motion compensation modes used for motion compensation in the plurality of neighboring areas, and
costs indicating extent of prediction according to predicted images that are generated when motion compensation is performed by applying, to the partial area, the motion compensation modes used for motion compensation in the plurality of neighboring areas, wherein the prior art of record fails to anticipate or make obvious the novel feature(s).
Accordingly, if the amendment is made to the claim(s) listed above, and if rejected claims are canceled, the application would be placed in a condition for allowance.
 

20.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

21.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

22.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAWN S AN/Primary Examiner, Art Unit 2483